Case:18-06035-MCF13 Doc#:150-1 Filed:11/20/19 Entered:11/20/19 19:22:39                  Desc:
                Exhibit Statement of uncontested facts Page 1 of 4



                                    UNCONTESTED FACTS


1.     Prior to the filing of the petition, Mendez Albarran obtained judgment against the

Debtor and her brothers, on September 16, 2016, in a state court money collection

lawsuit, hereinafter the lawsuit, Mendez Albarran v. Rivera Guzman, et als, case number

FCD2011-0161.


2.     Soon after, a judicial lien was recorded in the property registry for Carolina,

Section I, recorded at “2017-108869-CR01”, in the amount of $48,000, plus interest,

herein after "the judicial lien."


3.     The judicial lien was placed over Debtor's home, co-owned with her brothers.


4.     The judicial sale was held on October 16, 2018 at 10:30 am, but the same was not

concluded as required by state law prior to the filing of Debtor's bankruptcy petition.


5.     The Debtor, pro se, filed the petition on October 16, 2018, see Docket No. 1.


6.     The appearing law firm assumed Debtor's legal representation on October 18,

2018, see Docket No. 8.


7.     The schedules and plans were filed on November 8, 2018, see Docket No. 17 and

18, within the time allowed by the Court at Docket No. 15.


8.     The §341 meeting of creditors was held and closed on November 27, 2018, see

Docket No. 21.


9.     On February 6, 2019, Mendez Albarran filed a motion titled “Motion Requesting
Case:18-06035-MCF13 Doc#:150-1 Filed:11/20/19 Entered:11/20/19 19:22:39              Desc:
                Exhibit Statement of uncontested facts Page 2 of 4



Leave To File Late Claim”, hereinafter the motion, see Docket No. 31.


10.    On February 18, 2019, Debtor filed motion requesting avoidance of lien pursuant

to 11 U.S.C. §522(f), see Docket No. 34, hereinafter "Motion to Avoid Lien".


11.    On March 11, 2019, Mendez Albarran filed a 30-day extension of time to oppose

to the motion to avoid lien, see Docket No. 43. The Court granted it and extended the

term until April 10, 2019, see Docket No. 44. On April 10, 2019, Mendez Albarran

requested 30 additional days, see Docket No. 51, which was granted by the Court on

April 11, 2019 and extended the term until May 13, 2019, see Docket No. 52.


12.    On March 25, 2019, at Docket No. 46, Debtor requested an extension of time, to

allow settlement discussions to conclude. The extension was granted at Docket No. 47.


13.    On April 23, 2019, we were informed by sister counsel, Madeline Llovet Otero,

that no settlement possibility existed at the time, within the discussed terms.

Accordingly, on April 24, 2019, we filed our opposition to the “Motion Requesting Leave

To File Late Claim” at Docket No. 54.


14.    On May 13, 2019, at Docket No. 57, Mendez Albarran filed the third extension of

time to oppose to Debtor's motion to avoid lien, and the same was granted by the Court

on May 17, 2019, cautioning that it was the last extension of time and set the deadline to

June 3, 2019.


15.    On May 15, 2019, this Honorable Court denied Mendez Albarran's “Motion

Requesting Leave To File Late Claim” at Docket No. 54.
Case:18-06035-MCF13 Doc#:150-1 Filed:11/20/19 Entered:11/20/19 19:22:39              Desc:
                Exhibit Statement of uncontested facts Page 3 of 4



16.    After three and a half months (105 days) on June 3, 2019, Mendez Albarran filed

the long awaited opposition to the motion to avoid lien, see Docket No. 63.


17.    On June 18, 2019, at Docket No. 72, Mendez Albarran filed a late, thus fatally

ineffective, motion for reconsideration of the order entered at Docket No. 54. On July 4,

2019, Debtor opposed the reconsideration, see Docket No. 80.


18.    On July 8, 2019, Debtor filed her reply1 to the opposition to the motion to avoid

lien, see Docket No. 81.


19.    On August 2, 2019, the Court granted the motion to avoid lien, see Docket No. 84,

and denied the motion for reconsideration at Docket No. 85.


20.    On August 9, 2019, at Docket No. 89, the Chapter 13 Trustee favorably

recommended the plan dated July 24, 2019.2


21.    On August 14, 2019, at Docket No. 93, Mendez Albarran filed a reconsideration

for the order granting the motion to avoid lien [Docket No. 84]. Also, on the same date

filed, at Docket No. 94, an unprecedented reconsideration to the denial of

reconsideration [Docket No. 85].


22.    On September 17, 2019, Mendez Albarran filed the motion to dismiss we answer

in this motion, at Docket No. 104.


23.    On September 18, 2019, at Docket No. 108, Debtor filed an opposition to the


   1
       Leave to reply was requested at Docket No. 67 and granted at Docket No. 77.
   2
       Amended Chapter 13 Plan filed at Docket No. 82.
Case:18-06035-MCF13 Doc#:150-1 Filed:11/20/19 Entered:11/20/19 19:22:39           Desc:
                Exhibit Statement of uncontested facts Page 4 of 4



anomalous reconsideration of the reconsideration order. Then, on September 23, 2019,

at Docket No. 118, Debtor filed an opposition to the motion for reconsideration

regarding the granting of the lien avoidance.


24.   On November 4, 2019, at Docket No.138, Mendez Albarran filed a reply to our

opposition to the reconsideration of the order granting the lien avoidance.
